761 N.W.2d 96 (2009)
Josephine WILSON, as Personal Representative of the Estate of Ronald Wilson, Deceased, Plaintiff-Appellee,
v.
Mary KEIM, CRNA, Defendant-Appellant, and
Henry Ford Health System, d/b/a Henry Ford Hospital, and S. Govindaswamy, M.D., Defendants.
Docket Nos. 137221, 137222, 137223. COA Nos. 275997, 276022, 276446.
Supreme Court of Michigan.
March 6, 2009.

Order
On order of the Court, the application for leave to appeal the July 24, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.
MARKMAN, J. (concurring).
I write separately because I believe, contrary to the Court of Appeals, plaintiff's notice of intent is insufficient under MCL 600.2912b. Plaintiff's statement regarding proximate cause simply stated that "[h]ad [defendants] followed the standard of care ... [plaintiff's decedent] would not have sustained the cardiac arrest" that caused his death. This statement is similar to the one that this Court found deficient in Boodt v. Borgess Med. Ctr., 481 Mich. 558, 560, 751 N.W.2d 44 (2008). "`[I]t is not sufficient under [§ 2912b(4)(e)] to merely state that defendants' *97 alleged negligence caused an injury.'" Id. Rather, MCL 600.2912b(4)(e) requires the notice to state the "manner in which it is alleged the breach of the standard of practice or care was the proximate cause of the injury claimed in the notice."
Nonetheless, I concur in the result here because I believe defendant waived any objection to the notice by not raising an objection until the middle of trial. In Roberts v. Mecosta Co. Gen. Hosp., 466 Mich. 57, 67, 642 N.W.2d 663 (2002), this Court held that a defendant could effectively waive an objection to a deficient notice by failing to "invoke the pertinent statute of limitations after a plaintiff files suit." MCR 2.111(F)(3) requires a party to "state the facts constituting" a statute of limitations defense in its answer or response to the plaintiff's complaint. By failing to properly invoke the statute of limitations until the middle of trial, I believe defendant has waived any objection.